UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1155



NATHANIEL BROWN, Individually and as Father of
Nannette Annita Brown, an infant; NANNETTE
ANNITA BROWN, an infant, through her father
and next friend (Joseph N. Bowman has been
appointed as guardian ad litem for Nannette
Annita Brown),
                                          Plaintiffs - Appellants,

          versus


CAMPBELL SOUP COMPANY,
                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-95-996-A)

Submitted:   May 28, 1996                 Decided:   August 2, 1996


Before HALL, WILKINS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Nathaniel Brown, Joseph N. Bowman, Appellants Pro Se.     Mary
Catherine Zinsner, MAYS & VALENTINE, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's order entering

summary judgment for Defendant in this product liability action. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm the decision of the

district court. Brown v. Campbell Soup Co., No. CA-95-996-A (E.D.
Va. Jan. 5, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2